Citation Nr: 0705692	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than November 6, 
1996 for a 100 percent rating for service-connected 
generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1978.  

This appeal arises from January and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
These in turn arose from an October 2003 Board of Veterans' 
Appeals decision that had granted an increased 100 percent 
schedular evaluation for the veteran's service connected 
psychiatric disorder, but which had not set out the specific 
date from which that grant was to be made effective.  The 
Board decision had arisen from an August 1994 rating action 
that had denied an increased rating for the veteran's 
disability, which was then evaluated as 50 percent disabling.  


FINDINGS OF FACT

1.  The veteran filed his claim for an increased rating for 
psychiatric disability in August 1992.  

2.  It was factually ascertainable the veteran met the 
criteria for a 100 percent schedular evaluation for his 
psychiatric disorder from June 28, 1992.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for the 
veteran's psychiatric disorder were met from June 28, 1992.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  This case represents the appeal of a 
downstream element of the grant of a claim for an increased 
rating that was submitted in 1992.  That claim pre-dates the 
enactment of the above law and regulations concerning notice 
to be provided claimants of information that is necessary to 
submit in order to substantiate a claim, but since that 
increased rating claim actually resulted in an award of the 
highest possible schedular rating, it had obviously been 
substantiated.  Therefore, it may be concluded the purpose of 
the notice requirements set out in this law were met.  
Likewise, the record shows that after the veteran disagreed 
with the effective date assigned for his increased rating, 
the procedural safeguards in place to ensure a knowledgeable 
prosecution of the appeal by the veteran have been satisfied.  
(See the Statement of the Case dated in December 2004.)

The evidence also discloses that the medical records on which 
to base a decision regarding when the veteran may have met 
the criteria for a 100 percent rating appear complete.  There 
is medical evidence dating from service to nearly the 
present, including records from the Social Security 
Administration.  There appears to be no further requirement 
to provide additional notice or assist in obtaining evidence.  

Relevant Laws and Regulations:  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever 
is the later.  38 C.F.R. § 3.400 (2005).  

VA published new regulations for rating disability due to 
mental disorders which became effective on November 7, 1996.  
Prior to November 7, 1996, VA regulations provided 
essentially three separate criteria for establishing a 100 
percent schedular evaluation for a psychiatric disorder.  

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, a 100 percent 
evaluation was awarded if the veteran was demonstrably unable 
to obtain or retain employment. See 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  The appellant only needed to 
meet one of these criteria to be granted a 100 percent 
evaluation. Johnson v. Brown, 7 Vet. App. 95 (1994).

Factual Background.  Service connection for a generalized 
anxiety disorder has been in effect since the day after the 
veteran was discharged from the service, January 24, 1978.  
The December 2004 rating decision of the RO granted an 
effective date of November 6, 1996 for the award of the 100 
percent rating for the veteran's psychiatric illness.  The 
veteran contends the 100 percent rating currently assigned 
should be made effective as of July 1, 1986, the date he last 
was employed.  A review of the claims folder indicates the 
veteran sought increased ratings for his service-connected 
disorder on several occasions between January 1978 and 
November 1996.  

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions. 
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

In a June 1988 decision, the Board of Veterans' Appeals 
(Board) granted an increased rating to 30 percent for the 
veteran's psychiatric disorder.  Any prior RO rating 
decisions as to the evaluation of the veteran's service 
connected disorder are subsumed in that decision.  See 
38 C.F.R. § 20.1104 (2006).  

The RO in a March 1990 rating decision granted an increased 
rating to 50 percent, effective June 27, 1989.  The veteran 
did not file a notice of disagreement with the March 1990 
rating decision, and it became final.  

In September 1991, the veteran filed a claim for an increased 
rating on the basis that his anxiety disorder had resulted in 
the development of an ulcer.  In a June 1992 rating decision, 
the RO granted service connection for a gastrointestinal 
disorder as secondary to the veteran's service-connected 
psychiatric disability and denied an increased rating for the 
psychiatric disorder.  The record does not reflect the 
veteran appealed this decision, and it became final.  

In August 1992, however, the veteran submitted an application 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
which the RO construed as a claim for an increased rating.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  On his 
application for TDIU, the veteran indicated he had been 
unable to work since 1986 due to his nervous condition.  The 
RO denied the August 1992 claim for an increased rating for 
his psychiatric disorder in an August 1994 rating decision.  
The veteran appealed that decision to the Board.  The Board, 
in an October 2003 decision, granted a 100 percent rating.  
The RO subsequently made this effective from November 6, 
1996.  The veteran appealed the assignment of the effective 
date.   

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2005); See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  

As described above, this matter arose out of an August 1992 
application for benefits, which itself followed a June 27, 
1992 rating action which is final.  Typically, there is 
potential for the award of benefits sought on an appeal such 
as this to be made effective from the date of claim, the 
first date after the claim when it is factually ascertainable 
the criteria for the benefit sought are met, or up to one 
year prior to the date of claim if the criteria for the 
benefit are shown during/at that time.  Here, however, with 
the existence of a final rating action dated in June 1992, 
the earliest potential date for an award of benefits prior to 
the August 1992 claim, would be from the first day after the 
June 1992 decision.  As it happens in this case, the Board 
considers the evidence to show the veteran met the criteria 
for a 100 percent schedular evaluation from the day after the 
June 1992 rating action.  

In this regard, the Court has instructed that, despite the 
finality of a prior decision, the Board must review all the 
evidence of record in determining whether there was an 
ascertainable increase in the severity of the veteran's 
disability.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).  

The evidence shows that a VA examination report dated in 
April 1992 includes diagnosis of dysthymia and a global 
assessment of functioning (GAF) score of 50 was assigned.  A 
GAF scale reflects psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF of 50 is defined as serious symptoms, such as 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, occupational 
or school functioning, such as having no friends or an 
inability to keep a job.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32.  

The claims folder also reflects that the veteran has not been 
employed since the 1980's, and indeed, he was apparently 
awarded Social Security Administration disability benefits 
based on his psychiatric impairment beginning in the late 
1980's.  

Given the demonstrated impact the veteran's psychiatric 
illness has on his employment, and resolving reasonable doubt 
in the veteran's favor, the Board concludes the veteran met 
the criteria for a 100 percent schedular evaluation for his 
psychiatric disorder beginning immediately following the June 
1992 rating action, (June 28, 1992), and to this extent the 
appeal is granted.  




ORDER

An earlier effective date of June 28, 1992 for the award of a 
100 percent schedular rating for generalized anxiety disorder 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


